         Case 3:19-cv-00723-JWD-SDJ            Document 152       03/19/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

LYDIA McCOY                                                          CIVIL ACTION

VERSUS                                                               NO. 19-723-JWD-SDJ

SC TIGER MANOR, LLC, ET AL.



                                              ORDER


         Before the Court are the following three (3) discovery motions filed by pro se Plaintiff

Lydia McCoy:

        Motion to Compel Tiger Manor’s Discovery Responses (R. Doc. 78), seeking responses to
         “Set Five” of discovery requests submitted by Plaintiff July 30, 2020;

        Motion to Compel Tiger Manor’s Discovery Responses (R. Doc. 119), seeking responses
         to a portion of “Set Six” of discovery requests submitted by Plaintiff on October 21, 2020;
         and

        Motion to Order U.S. Marshals to Serve Subpoenas (R. Doc. 89), seeking service of
         subpoenas on two non-parties.

Defendant SC Tiger Manor, LLC (“Tiger Manor”), has filed oppositions to the two motions to

compel (R. Docs. 81 and 132). The Court recognizes that additional discovery motions, including

motions to compel, have been filed in this case. The Court will address those in separate orders.

I.       Background

         Plaintiff filed her Complaint (R. Doc. 1) against Defendants, Tiger Manor; Equifax

Information Services, LLC (“Equifax”); Experian Information Solutions, Inc. (“Experian”); and

IQ Data Int., Inc. (“IQ Data”), on October 16, 2019. In her Complaint, which Plaintiff amended

for the second time on April 22, 2020 (R. Doc. 49), Plaintiff alleges Defendants violated the
        Case 3:19-cv-00723-JWD-SDJ                     Document 152           03/19/21 Page 2 of 16




Consumer Credit Protection Act.1             Against Tiger Manor only, Plaintiff also brings claims for

breach of contract, fraud, and intentional infliction of emotional distress.2 The dispute arises from

Plaintiff’s tenancy at Tiger Manor Apartments.3 While a tenant at Tiger Manor Apartments,

Plaintiff claims a “wall-mounted air conditioning and heating unit” in her apartment

“discharge[ed] gallons of water inside the apartment” and that attempts to repair it were

unsuccessful.4 Per Plaintiff, due to the water intrusion, “the floors became damaged and mold

grew under the laminate boards.”5 Subsequently, Tiger Manor “added several hundred of some

fees” to her monthly rent, which, Plaintiff alleges, was unauthorized.6 Plaintiff eventually moved

out of Tiger Manor Apartments; the circumstances surrounding her departure are disputed.7

         Subsequently, “about a month” after Plaintiff moved out of Tiger Manor Apartments,

Defendant IQ Data sent Plaintiff “a demand to pay close to around $3400.00 that it claimed

plaintiff owed to Tiger Manor,” though “Tiger Manor never provided the plaintiff with the move-

out statement.”8 Plaintiff disputed the validity of the alleged debt, which debt IQ Data eventually

reported “to the major credit bureaus,” thereby negatively impacting Plaintiff’s credit score and

ability to obtain credit.9 Plaintiff, in turn, filed the instant lawsuit.




1
  R. Doc. 49 at 1. The Court notes that in her initial Complaint, Plaintiff alleged Defendants violated the Fair Credit
Reporting Act and the Fair Debt Collections Practices Act. R. Doc. 1 at 1 ¶ 1. However, those claims are not included
in Plaintiff’s second Amended Complaint.
2
  R. Doc. 49 at 5-12 ¶¶ 20-48.
3
  Id. at 3 ¶ 8.
4
  Id.
5
  Id.
6
  Id. ¶ 9.
7
  Compare R. Doc. 49 at 3 ¶¶ 8-9 with R. Doc. 132 at 3.
8
  R. Doc. 49 at 3 ¶ 10.
9
  Id. at 4 ¶¶ 11-13.
       Case 3:19-cv-00723-JWD-SDJ             Document 152        03/19/21 Page 3 of 16




II.    Law and Analysis

       A. Legal Standard

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. Information within this scope of

discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). “For

purposes of discovery, relevancy is construed broadly to encompass any matter that bears on, or

that reasonably could lead to other matters that could bear on, any issue related to the claim or

defense of any party.” Tingle v. Hebert, No. 15-626, 2016 WL 7230499, at *2 (M.D. La. Dec. 14,

2016) (quoting Fraiche v. Sonitrol of Baton Rouge, 2010 WL 4809328, at *1 (M.D. La. Nov. 19,

2010)) (internal quotations omitted).

       The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking discovery

has had ample opportunity to obtain the information by discovery in the action; or (iii) the proposed

discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

       “The court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). Rule 26(c)’s

“good cause” requirement indicates that the party seeking a protective order has the burden “to

show the necessity of its issuance, which contemplates a particular and specific demonstration of
       Case 3:19-cv-00723-JWD-SDJ              Document 152        03/19/21 Page 4 of 16




fact as distinguished from stereotyped and conclusory statements.” In re Terra Int’l, Inc., 134 F.3d

302, 306 (5th Cir. 1998) (quoting U.S. v. Garrett, 571 F.2d 1323, 1326 n. 3 (5th Cir. 1978)).

       Rule 33 of the Federal Rules of Civil Procedure provides for the service of written

interrogatories. A party seeking discovery under Rule 33 may serve interrogatories on any other

party, and the interrogatories “may relate to any matter that may be inquired into under Rule

26(b).” Fed. R. Civ. P. 33(a)(2).

       Rule 34 of the Federal Rules of Civil Procedure provides for the discovery of documents

and tangible items. A party seeking discovery must serve a request for production on the party

believed to be in possession, custody, or control of the documents or other evidence. Fed. R. Civ.

P. 34(a). The request is to be in writing and must set forth, among other things, the desired items

with “reasonable particularity.” Fed. R. Civ. P. 34(b)(1)(A).

       A party must respond or object to interrogatories and requests for production. See Fed. R.

Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A). This default date may be modified by stipulation

between the parties. Fed. R. Civ. P. 29(b). If a party fails to respond fully to discovery requests in

the time allowed by the Federal Rules of Civil Procedure, the party seeking discovery may move

to compel responses and for appropriate sanctions under Rule 37. An “evasive or incomplete

disclosure, answer, or response must be treated as a failure to disclose, answer or respond.” Fed.

R. Civ. P. 37(a)(4).

       The party filing the motion to compel “bears the burden of showing that the materials and

information sought are relevant to the action or will lead to the discovery of admissible evidence.”

Tingle, 2016 WL 7230499, at *2 (quoting Mirror Worlds Techs., LLC v. Apple Inc., No. 13-419,

2016 WL 4265758, at *1 (E.D. Tex. Mar. 17, 2016)). “Once the moving party establishes that the

materials requested are within the scope of permissible discovery, the burden shifts to the party
           Case 3:19-cv-00723-JWD-SDJ            Document 152       03/19/21 Page 5 of 16




resisting discovery to show why the discovery is irrelevant, overly broad or unduly burdensome

or oppressive, and thus should not be permitted.” Id. (quoting Mirror Worlds, 2016 WL 4265758,

at *1). See also Wymore v. Nail, No. 14-3493, 2016 WL 1452437, at *1 (W.D. La. Apr. 13, 2016)

(“Once a party moving to compel discovery establishes that the materials and information it seeks

are relevant or will lead to the discovery of admissible evidence, the burden rests upon the party

resisting discovery to substantiate its objections.”). Further, “[a] trial court enjoys wide discretion

in determining the scope and effect of discovery.” Sanders v. Shell Oil Co., 678 F.2d 614, 618

(5th Cir. 1982) (citation omitted).

            B. Plaintiff’s Motion to Compel Tiger Manor’s Discovery Responses to “Set Five”
               (R. Doc. 78)

            Plaintiff’s first Motion to Compel filed against Tiger Manor was filed on October 1, 2020,

and seeks responses to “Set Five” of discovery requests submitted to Tiger Manor on July 30, 2020

(R. Doc. 78). In her Motion to Compel, Plaintiff seeks revised responses to five (5) interrogatories

as well as documents produced in response to four (4) requests for production. The Parties’

arguments, as well as the Court’s resolution of Plaintiff’s requests, are set forth below.

                     1. Rule 37 Conference

            Before reaching the merits of Plaintiff’s Motion to Compel, the Court first examines

whether the requirements of Federal Rule of Civil Procedure 37 have been met. In opposing

Plaintiff’s Motion to Compel, Tiger Manor argues, inter alia, that Plaintiff did not attempt in good

faith to confer with Tiger Manor prior to filing her Motion, in violation of Rule 37(a).10 According

to Tiger Manor, although Plaintiff scheduled a “meet and confer” to discuss Tiger Manor’s

discovery responses, “no such discussion took place during that call, which Plaintiff crudely and




10
     R. Doc. 81 at 1, 2.
         Case 3:19-cv-00723-JWD-SDJ            Document 152        03/19/21 Page 6 of 16




abruptly ended after exactly one minute and twenty-three seconds.”11 Tiger Manor further claims

that “Plaintiff did not attempt to engage in any meaningful discussion and was not interested in

listening to any explanation from the undersigned,” instead treating it “as a mere formality to filing

yet another motion to compel.”12 While Plaintiff does not discuss the length or substance of her

conference with Tiger Manor, she does include a Rule 37(a) Certification in her Motion to Compel,

which states, in part, that she “conferred with Tiger Manor regarding its discovery obstruction on

September 9, 2020, and inquired whether it will consider responding to formal discovery as well

as producing responsive documents.”13

         According to Rule 37(a)(1), if a party moves for an order compelling disclosure or

discovery, “[t]he motion must include a certification that the movant has in good faith conferred

or attempted to confer with the person or party failing to make disclosure or discovery in an effort

to obtain it without court action.” Given the sheer number of currently-pending discovery motions,

all but one of which have been filed by Plaintiff, the Court can attest to Plaintiff’s penchant for

filing motions to compel. Further, the Court agrees that a conference lasting less than one and a

half minutes could not have been conducted in good faith and recognizes that Courts have denied

motions to compel for failure to confer in good faith. See Albemarle Corp. v. Chemtura Corp.,

No., 2008 WL 11351537, at *2 (“While the circumstances vary greatly from case to case, there is

no doubt that a court may deny a motion to compel discovery when the moving party fails to confer

in good faith, or even attempts to do so.”).

         However, despite this deficiency, the Court, in an effort to move this case along and work

toward completing discovery, which has stagnated in this case, will consider the merits of



11
   Id. at 2.
12
   Id.
13
   R. Doc. 78 at 2.
           Case 3:19-cv-00723-JWD-SDJ            Document 152       03/19/21 Page 7 of 16




Plaintiff’s Motion. This is not an unprecedented position for a court to take when a pro se plaintiff

is involved and the discovery deadline has expired, and the Court here believes this will be most

beneficial to all Parties at this time. See Holmes v. Reddoch, No. 19-12749, 2020 WL 5749157,

at *3 (E.D. La. Sept. 25, 2020) (“the Court is of the opinion that the interests in pragmatism lean

in favor of allowing the motion to be considered on the merits despite [pro se] Plaintiff’s non-

compliance with Rule 37’s requirements where the second discovery period has now lapsed

without extension.”); J.M. Smith Corp. v. Ciolino Pharmacy Wholesale Distributors, LLC, No. 10-

1483, 2012 WL 13001456, at *2 (E.D. La. Dec. 28, 2012) (“Courts in this jurisdiction have found

that technical compliance with Rule 37, or the lack thereof, can be overridden when the

circumstances warrant.”).

                    2. Interrogatories

           The interrogatories for which Plaintiff seeks revised responses are each discussed, in turn,

below.

                          a. Interrogatory 1

           Interrogatory No. 1 asks Tiger Manor to state whether Plaintiff was ever late with a rental

payment to Tiger Manor between March 2015 and September 2018 and, if so, when.14 Tiger

Manor objects to this request, as with all of Plaintiff’s requests at issue here, as exceeding the

scope of discovery and seeking irrelevant information. The Court disagrees. Rule 26(b)(1) permits

discovery of information that is “relevant to any party’s claim or defense and proportional to the

needs of the case.” The Court finds that whether Plaintiff timely made her rental payments may

be relevant to her claim related to a debt owed to her apartment complex after her departure.

Further, as a response to this interrogatory requires Tiger Manor only to review Plaintiff’s payment



14
     R. Doc. 78-1 at 2.
         Case 3:19-cv-00723-JWD-SDJ                     Document 152            03/19/21 Page 8 of 16




history, which most likely is stored electronically, production of this information is proportional

to the needs of this case and will not overly burden Tiger Manor. This request is granted, and

Tiger Manor must supplement its response to Interrogatory 1 within twenty-one (21) days of this

Order.

                            b. Interrogatories 2, 3, 5, and 6

         Interrogatories 2, 3, 5, and 615 all ask for more information about specific items listed in

Tiger Manor’s “move out statement” for which it appears Plaintiff was charged. In addition to

making general objections as to the scope and relevancy of these requests, Tiger Manor objects

that these requests are “vague and ambiguous in that [they do] not reasonably identify or describe

the document referenced therein, or otherwise provide sufficient information or context to permit

an accurate response thereto.”16 Tiger Manor has a point. Although Plaintiff describes the “move

out statement” referenced in each of these interrogatories as Tiger Manor’s, she also specifically

states in her second Amended Complaint that “Tiger Manor never provided the plaintiff with the

move-out statement.”17 Similarly, in her Motion to Compel, Plaintiff alleges that “on July 6,

2020…IQ Data produced the ‘move-out statement’ which Tiger Manor allegedly provided to it.”18

Based on these allegations, Plaintiff’s requests are based on a document that Tiger Manor did not

provide to Plaintiff. The Court, in this particular instance, finds that Tiger Manor’s responses to

these interrogatories, which state that “the best evidence of the terms and provisions of any written

document is contained in the document itself” are warranted here. This, however, does not fully

resolve the dispute regarding these discovery requests, as discussed in more detail below.




15
   Interrogatory No. 4, if there was one in this set of discovery requests, is not at issue in this Motion to Compel.
16
   R. Doc. 78-1 at 3-4.
17
   R. Doc. 49 at 3 ¶ 10.
18
   R. Doc. 78-1 at 1.
         Case 3:19-cv-00723-JWD-SDJ          Document 152       03/19/21 Page 9 of 16




                  3. Requests for Production 6-9

         As Tiger Manor has “provided no documents,”19 Plaintiff also seeks an order compelling

Tiger Manor to provide documents in response to Requests for Production 6-9. The documents

being sought in Requests for Production 6 and 7 are photographs of “carpet pet damage” requiring

“carpet replacement” and receipts or other proof of payment for the “carpet replacement” due to

the “carpet pet damage.”20 While Plaintiff places the words “carpet replacement” and “carpet pet

damage” in quotations, she does not identify the document from which she is quoting. However,

in Request for Production 8, Plaintiff requests receipts or other proof of payment for services

claimed by Tiger Manor in its “move out statement,” namely for “Cleaning charges/fees—All

appliances, countertop, cabinets, kitchen floor, vacuum floors, 2 ceiling fans, tub, toilet, sink,

countertops, cabinets, bath floor.”21 Similarly, Request for Production 9 seeks “photographic

evidence” of why Tiger Manor spent $452.00 on the “Cleaning charges/fees” previously set forth,

claimed by Tiger Manor in the “move out statement.”22 While unclear, the Court may surmise

from the reference to the “move out statement” in Requests for Production 8 and 9 that the quoted

references made in Requests for Production 6 and 7 also are made to the “move out statement.”

         As with the Interrogatories, Tiger Manor again objects to these requests as “vague and

ambiguous” because they “[do] not reasonably identify or describe the document referenced

therein, or otherwise provide sufficient information or context to permit identification of the

document(s) sought in response thereto.”23 For each, Tiger Manor also states that it “is not aware

of any documents in its possession, which may be responsive” to these requests.24 And once again,



19
   R. Doc. 78 at 1.
20
   R. Doc. 78-1 at 5.
21
   Id. at 6.
22
   Id.
23
   Id.
24
   Id. at 5-7.
           Case 3:19-cv-00723-JWD-SDJ            Document 152        03/19/21 Page 10 of 16




as discussed above, Tiger Manor has a valid argument in that Plaintiff appears to be referencing a

document she specifically has stated Tiger Manor did not provide to her and which she obtained

from IQ Data, who “allegedly”25 received it from Tiger Manor. This is not sufficient, and Tiger

Manor has provided reasonable responses in this context.

             However, because this “move out statement” appears to set forth the basis of at least part,

if not all, of the debt Plaintiff allegedly owes Tiger Manor, which is the basis of this entire lawsuit,

and because, per Plaintiff, Tiger Manor created the “move out statement,” and in an effort to move

past the Parties’ complete unwillingness to cooperate with each other or work together to resolve

any issues, the Court will require Plaintiff, within seven (7) days of the issuance of this Order, to

provide a copy of the “move out statement” to counsel for Tiger Manor. Within twenty-one (21)

days of receipt of the “move out statement,” Tiger Manor must submit supplemental discovery

responses to Interrogatories 2, 3, 5, and 6 and Requests for Production 6-9 to Plaintiff. If, after

receiving Tiger Manor’s revised responses, there remain any disputes as to the sufficiency of the

responses provided, the Parties are ordered to confer pursuant to Rule 37 in good faith. Any

subsequent motion to compel that may be filed based on these discovery requests must set forth in

the appropriate certification: (1) who participated in the Rule 37 conference, (2) how it was

conducted (e.g., by phone), (3) how long the conference lasted (in minutes), (4) the topics or areas

that were addressed, and (5) the topics that were resolved and/or remain outstanding. Make no

mistake, failure to confer in good faith is grounds for dismissal of a discovery motion. See

Robinson v. Potter, 453 F.3d 990, 995 (8th Cir. 2006) (“Because Robinson cannot show the parties

attempted to confer in good faith to resolve the discovery request, the district court did not abuse

its discretion in denying the motion.”); Compass Bank v. Shamgochian, 287 F.R.D. 397, 400 (S.D.



25
     Id. at 1.
        Case 3:19-cv-00723-JWD-SDJ           Document 152        03/19/21 Page 11 of 16




Tex. 2012) (denying motion to compel for failure to satisfy Rule 37’s requirement of a good faith

attempt to confer). Further, given this resolution, the Court cannot foresee a situation where this

Motion will need to be brought before the Court again.

         C. Plaintiff’s Motion to Compel Tiger Manor’s Discovery Responses to “Set Six” (R.
            Doc. 119)

         Plaintiff’s second Motion to Compel filed against Tiger Manor being addressed here was

filed on December 9, 2020, and seeks responses to a portion of discovery “Set Six,” submitted to

Tiger Manor on October 21, 2020 (R. Doc. 119). Here, there is a single interrogatory still at issue

to which Plaintiff claims Tiger Manor did not adequately respond. Because Plaintiff filed her

Motion to Compel after expiration of the fact discovery deadline, the Court first addresses the

timeliness of Plaintiff’s Motion before turning to the substantive arguments of the Parties.

                  1. Timeliness of Plaintiff’s Motion to Compel

         The deadline for completing fact discovery in this case expired on December 2, 2020.26

However, Plaintiff did not file this Motion to Compel until December 9, 2020, seven (7) days after

the deadline. In her Motion to Compel, Plaintiff acknowledges this, stating: “This motion is

brought pursuant to Local Civil Rule 26(d)(1) that permits filing of motion to compel within seven

days after the discovery deadline, provided that it pertains to conduct, occurring during the final

seven days of discovery.”27 In her Motion and memorandum in support thereof, Plaintiff provides

no other argument as to how this Motion pertains to conduct occurring during the final seven days

of discovery. She does, however, claim that on November 20, 2020, she emailed Tiger Manor

about its responses, asking Tiger Manor if it would be willing to respond to a revised interrogatory

by Plaintiff and if it was willing to meet and confer on November 23, 24, or 26.28 Tiger Manor


26
   R. Doc. 79.
27
   R. Doc. 119 at 1.
28
   R. Doc. 119-1 at 1.
        Case 3:19-cv-00723-JWD-SDJ                   Document 152           03/19/21 Page 12 of 16




responded on November 24, 2020, stating only that it would be “happy to respond to the request

as revised.”29 A subsequent email by Plaintiff sent on November 24, 2020, requested a meet and

confer on November 27, 28, or 30.30 Tiger Manor apparently never responded to this second

request.31 The Court can only surmise that this is the “conduct occurring during the final seven

days of discovery” to which Plaintiff refers.

        According to Local Civil Rule 26(d)(1), “[a]bsent exceptional circumstances, no motions

relating to discovery…shall be filed after the expiration of the discovery deadline, unless they are

filed within seven days after the discovery deadline and pertain to conduct occurring during the

final seven days of discovery.” Here, while no conduct actually occurred within the seven days

prior to expiration of the fact discovery deadline, it appears to be the absence of conduct, i.e., not

scheduling or conducting a meet and confer, that resulted in Plaintiff’s filing this motion to compel.

Given Plaintiff’s proclivity for filing motions, particularly motions to compel, the Court finds this

reasoning somewhat dubious, made even more so by the fact that Plaintiff failed to argue this

herself. However, given that Tiger Manor does not challenge the timeliness of this Motion to

Compel in its opposition thereto, and giving Plaintiff a liberal interpretation of her pleading, given

her pro se status,32 the Court will accept Plaintiff’s Motion to Compel as timely in this instance

only.

                 2. Rule 37 Conference

        In opposing Plaintiff’s Motion to Compel, Tiger Manor again argues that Plaintiff failed to

comply with the requirements of Rule 37(a). Per Tiger Manor, after Plaintiff sent it a revised


29
   Id.
30
   Id.
31
   Id.
32
   With regard to pro se pleadings, they are to be held “to less stringent standards than formal pleadings drafted by
lawyers.” Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972); see also SEC v. AMX, Int’l, Inc.,
7 F.3d 71, 75 (5th Cir. 1993) (recognizing the established rule that this court “must construe [a pro se plaintiff’s]
allegations and briefs more permissively”).
        Case 3:19-cv-00723-JWD-SDJ           Document 152          03/19/21 Page 13 of 16




discovery request, asking it to respond thereto or asking it to provide dates for a meet and confer,

Tiger Manor responded to Plaintiff that it would “provide a response in due course” to the revised

request, thereby obviating any need for a meet and confer.33 Then, per Tiger Manor, without

attempting to discuss her issues with Tiger Manor’s counsel, Plaintiff simply filed the instant

Motion to Compel.34 Plaintiff, not surprisingly, sees things differently. As alleged by Plaintiff,

she asked Tiger Manor if it would be willing to meet and confer and provided possible dates.35

Getting no response to her request to meet and confer, she sent additional possible dates, all as

previously set forth, to which she again received no response.36

         As with the Motion to Compel discussed above, the Court again, while agreeing that a

failure to even have a discussion, which appears the case here, falls short of the requirements of

Rule 37(a), the interests of judicial economy and an effort to keep this case moving outweigh any

failure, whether perceived or real, to strictly abide by the requirements for Rule 37(a). The Court,

therefore, turns to the merits of Plaintiff’s Motion to Compel.

                  3. Plaintiff’s Discovery Request

         In this Motion to Compel, Plaintiff seeks an order compelling Tiger Manor to more fully

respond to the following single interrogatory:

         INTERROGATORY NO. 8: State the full name of the maintenance worker, John
         B., who handled Plaintiff’s maintenance requests, concerning malfunctioning of the
         heating and cooling equipment in the rented unit from August to October 2018.
         State whether John B. still works for SC Tiger Manor or “The Bradshaw
         Apartments” and provide his contact information. If John B. no longer works for
         SC Tiger Manor, provide his last known contact information, including phone
         number, email address, and mailing and/or physical address.37




33
   R. Doc. 132 at 1-2.
34
   Id. at 2.
35
   R. Doc. 119-1 at 1.
36
   Id. at 1-2.
37
   Id. at 2-3.
        Case 3:19-cv-00723-JWD-SDJ            Document 152        03/19/21 Page 14 of 16




Tiger Manor’s response, which includes general objections, also objects as “vague and ambiguous

in that the interrogatory does not reasonably identify or describe the identity of the individual

referenced therein” and that “Tiger Manor is unaware of the identity of ‘John B.’…and is unaware

of having employed any ‘John B.’ during the time frame referenced.”38 In its opposition, Tiger

Manor, arguing that it provided “an actual, legitimate answer responding to the request,” states

that it “answered the request by stating that it did not employ the maintenance worker (referenced

only by first name) during the time period in question.”39

         Attached as an exhibit to Plaintiff’s Motion to Compel are what appear to be computer

screen shots of service requests made by Plaintiff regarding Tiger Manor Apartments, some of

which state that the request being made there was resolved by “John B.” and provide a photograph

of “John B.”40 The Court does not know whether this exhibit was provided to Tiger Manor with

Plaintiff’s discovery requests. If not, Tiger Manor has it now. The Court also does not know

whether this photograph will help Tiger Manor identify “John B.” or not. As such, within twenty-

one (21) days of this Order, Tiger Manor is ordered to submit a supplemental response to

Plaintiff’s Interrogatory 8, either providing additional information it has based on obtaining the

photograph or, if it has no additional information about “John B.,” simply telling Plaintiff so.

                  4. Tiger Manor’s Requests for Costs

         Finally, Tiger Manor asks the Court to order Plaintiff to pay its costs incurred in opposing

this Motion to Compel due to Plaintiff’s “practice of bombarding defendants and the Court with

excessive, frivolous motions, which are not founded on valid premises, in good faith, or in

accordance with federal and local procedure” and that “Plaintiff’s abuse and harassment is



38
   Id. at 3.
39
   R. Doc. 132 at 2.
40
   R. Doc. 119-2 at 1-2.
        Case 3:19-cv-00723-JWD-SDJ            Document 152       03/19/21 Page 15 of 16




unacceptable.”41 Given that some relief is being offered Plaintiff in this Order, the Court declines

to issue such an order at this time. However, Plaintiff, given the sheer volume of motions she has

filed and, what the Court interprets as a preference for filing motions rather than working through,

or even attempting to work through, any differences with opposing counsel, is hereby warned that

such costs may be assessed her in the future should this trend continue.

         D. Plaintiff’s Motion to Order U.S. Marshals to Serve Subpoenas (R. Doc. 89)

         On November 12, 2020, Plaintiff also filed a Motion to Order U.S. Marshals to Serve

Subpoenas (R. Doc. 89). In this Motion, Plaintiff seeks service of subpoenas on third parties BH

Management, LLC, and Yardi Systems, Inc., which, according to Plaintiff, were “hired by [Tiger

Manor] to perform various functions that pertain to renting the units in the apartment complex

and/or maintaining the software that collects and processes all information about rental units and

residential leases during the times, relevant to this complaint.”42 Plaintiff continues by explaining

that the information being sought via these subpoenas “has been requested through formal

discovery from Tiger Manor” and that Tiger Manor “is in possession of this information and is in

the best position to provide it.”43 Per Plaintiff, “the requested information has been created and

maintained by other companies for Tiger Manor, and Tiger Manor is most certainly in possession

of the information.”44 Plaintiff further claims she filed this Motion because she did not know

whether, inter alia, Tiger Manor would be compelled to provide responsive information.45

         As this Order compels Tiger Manor to produce information to Plaintiff, the Court at this

time will deny this Motion without prejudice. Because, as Plaintiff states, Tiger Manor is in the




41
   R. Doc. 132 at 3.
42
   R. Doc. 89 at 1.
43
   Id.
44
   Id. at 2.
45
   Id.
       Case 3:19-cv-00723-JWD-SDJ             Document 152       03/19/21 Page 16 of 16




best position to provide this information, the Court will allow it another opportunity to do so. If,

after receiving supplemental discovery responses from Tiger Manor, Plaintiff still lacks essential

information, she may refile this Motion, but only after a good faith attempt to resolve any lingering

disputes with Tiger Manor before doing so.

III.   Conclusion

       Accordingly,

       IT IS ORDERED that Plaintiff’s Motion to Compel Tiger Manor’s Discovery Responses

(R. Doc. 78), is GRANTED IN PART and DENIED WITHOUT PREJUDICE IN PART.

Tiger Manor is ordered to supplement its response to Interrogatory 1 within twenty-one (21)

days of the date of this Order. Plaintiff is ordered to provide a copy of the “move out statement”

to counsel for Tiger Manor within seven (7) days of the date of this Order. Within twenty-one

(21) days of receipt of the “move out statement,” Tiger Manor is ordered to submit supplemental

discovery responses to Interrogatories 2, 3, 5, and 6 and Requests for Production 6-9.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel Tiger Manor’s

Discovery Responses (R. Doc. 119) is GRANTED IN PART, and Tiger Manor is ordered to

supplement its response to Interrogatory 8 within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Order U.S. Marshals to Serve

Subpoenas (R. Doc. 89) is DENIED WITHOUT PREJUDICE.

       Signed in Baton Rouge, Louisiana, on March 19, 2021.




                                                     S
                                              SCOTT D. JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE
